Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “removing the first protective sheet from the glass substrate” is unclear how exactly is this step performed? Is it peeled off? By the annealing treatment? By laser irradiation?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Urabe (JP 2016-222485) in view of Burkett (US 2015/0060402).

Urabe fails to disclose adhering a second protective sheet for a wet-etching process only on the laser-irradiated surface of the glass substrate, and performing the wet-etching process on only the side of the glass substrate opposite to the laser-irradiated surface so as to convert the blind hole into a through hole.
Burkett teaches a laser processing method for drilling a through hole (510) in a glass substrate (150) (abstract; p.0042-0044), adhering a protective sheet (505) for a wet-etching process only on the laser-irradiated surface of the glass substrate (as shown in Fig. 5B-5C; p.0042-0044), and performing the wet-etching process on only the side of the glass substrate opposite to the laser-irradiated surface so as to convert the blind hole into a through hole (the placement of protective sheet 505 on the laser-irradiated surface allows for wet-etching only on the side of the glass substrate opposite to the laser-irradiated surface; p.0044).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the 
Regarding claim 2, Urabe and Burkett combined teach the laser processing method as set forth above, wherein a plurality of blind holes are formed in the glass substrate (Urabe; as shown in Fig. 1; p.0014-0015), wherein formation of each of the blind holes of the plurality of blind holes is formed by performing cycle processing in which a single laser pulse is irradiated onto a drilling position in the glass
substrate of a first blind hole (Urabe; p.0014-0015), the laser pulse is moved to and irradiated onto another drilling position in the glass substrate of another blind hole (Urabe; p.0014-0015), and after all of the drilling positions of all the blind holes of the plurality of blind holes are irradiated, repeating the irradiating and moving the laser pulse onto each drilling position of each one of the plurality of blind holes are repeated as many times as necessary to complete the formation of each of the plurality of blind holes in the glass substrate (Urabe; p.0014-0015).
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. Regarding the 112b rejection, Applicant argues that “The “first” protective sheet 2 is illustrated in FIGs. 1A and 1B and described in the specification at least in paragraphs [0009] and [0014]. Therein, it is taught that the protective sheet 2 
Regarding claim 1, Applicant argues that “Urabe does not acid etch the non-irradiated surface of glass 3 and therefore also does not utilize a second protective sheet on the laser irradiated surface of the glass 3 to protect it from the effects of acid etching. Notwithstanding the complete absence of an acid etching in Urabe, the Examiner nonetheless argues that it would be obvious to utilize a second protective sheet in Urabe… however, applicant does not agree with the Examiner’s analysis or characterization of Burkett. Burkett, in FIG. 5A, and paragraph [0042], describes laser drilling through the entire thickness of the glass substrate 150. It is clear that the pilot hole extends from the incident opening 511 to the exit 512. Thus, a pilot hole forms a through hole in the entire glass from one surface to the opposite surface. An acid resistant film 505 is employed as shown in FIGs. 5B through 5 E to protect the incident surface while Burkett further enlarges/shapes the exit opening and the through hole by acid etching. See paragraph [0044]. Thereafter the acid resistant film 505 is removed, and the glass substrate is further acid etched to increase the diameters of both the incident entrance and the exit; See paragraphs [0045] — [0046] and FIGs. 5D and 5E. 
Regarding claim 2, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        10/25/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761